Citation Nr: 0831834	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for a low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to April 
1978, and from December 2003 to June 2005. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

First, with respect to the claim for service connection for 
PTSD, while the veteran's November 2006 PTSD examination did 
not reflect an Axis I diagnosis of PTSD, there are subsequent 
VA outpatient diagnoses that included PTSD, and the veteran 
has reported a stressor that is found to warrant further 
development.  More specifically, a review of the claims file 
reveals the veteran's contention that while attached to the 
266th Ordnance Company in Iraq, his unit was subjected to 
continuous enemy fire, and his service treatment records 
reflect that he sought and obtained evaluation for emotional 
distress in January and February 2005, and that in the middle 
of February 2005 he was having difficulty sleeping due to 
incoming munitions.  There is also no indication that the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
was ever contacted for the purposes of obtaining the unit 
records for the 266th Ordnance Company for the period of 
January to February 2005.  Consequently, the Board finds that 
this claim must be remanded so an effort can be made to 
obtain these records.  In the event that this or another one 
of the veteran's claimed stressors is verified, the veteran 
should then be provided with another VA psychiatric 
examination to determine whether he has PTSD that is linked 
to the verified stressor or stressors.

Turning next to the issue of entitlement to an initial rating 
in excess of 20 percent for a low back disorder, the veteran 
has indicated in a July 2007 notice of disagreement and 
November 2007 substantive appeal that his service-connected 
low back disorder has worsened since his last VA examination, 
which was conducted in May 2007.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment 
records from the Mayaguez OPC for the 
period from October 2007 to the present.

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802 (previously known as U.S. 
Center for Unit Records Research (CURR)), 
and request that JSRRC research the unit 
history of the 266th Ordnance Company for 
the period of January to February 2005, 
to determine whether it was subjected to 
constant enemy fire in Iraq during this 
time frame.  

3.  In the event that a stressor is 
verified, the RO/AMC should note that for 
the record and schedule the veteran for a 
VA psychiatric examination in order to 
ascertain whether he has PTSD as the 
result of such verified stressor(s).  In 
considering whether the veteran meets the 
criteria for a diagnosis of PTSD, only 
the verified stressor(s) may be 
considered.  The claims folder must be 
made available to the examiner for review 
and that it was available should be noted 
in the opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV).  
All necessary special studies or tests, 
including psychological testing and 
evaluation, is to be accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected low 
back disorder.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
studies or testing deemed necessary 
should also be performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The VA examiner should 
provide ranges of motion of the 
thoracolumbar spine, describe symptoms 
exhibited by the veteran to include any 
ankylosis, gait, scoliosis, muscle 
spasms, guarding, localized tenderness, 
neurological and orthopedic involvement, 
and limitation of motion, pain on use, 
weakness, excess fatigability, and/or 
incoordination.  

The examiner should also assess whether 
the veteran exhibits signs and symptoms of 
intervertebral disc syndrome, and address 
the number of incapacitating episodes, if 
any, experienced by the veteran, giving 
the estimate in the number of weeks (total 
duration) over the past twelve months.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

5.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


